ORDER On July 25, 2011, the Court suspended Petitioner from the practice of law for one year pursuant to the reciprocal disciplinary provisions of Rule 29 of the Rules for Lawyer Disciplinary Enforcement (RLDE) found in Rule 413 of the South Carolina Appellate Court Rules (SCACR). In the Matter of Dahle, 393 S.C. 576, 713 S.E.2d 617 (2011). On June 8, 2012, the Court administratively suspended Petitioner for failure to comply with continuing legal education requirements. Petitioner has now filed a Petition for Reinstatement pursuant to Rule 33, RLDE, and a Petition for Reinstatement pursuant to Rule 419(e), SCACR. After thorough consideration of the entire record, the Court grants both Petitions for Reinstatement. /s/ Donald W. Beatty, C.J. /s/ John W. Kittredge, J. /s/ Kaye G. Hearn, J. /s/ John Cannon Few, J. /s/ George C. James, Jr., J.